Citation Nr: 1138646	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral plantar fasciitis with fibromatosis.

3.  Entitlement to an initial compensable evaluation for a service-connected scar of the right eyebrow.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to December 1965.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the VA RO in Houston, Texas.  A notice of disagreement (NOD) was received in November 2006, a statement of the case (SOC) was issued in March 2008, and a substantive appeal was received in April 2008.  

The Veteran requested a personal hearing before the Board, which was scheduled in August 2011.  The Veteran failed to appear and as such, his request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board notes in April 2002, the RO denied a claim for an adjustment disorder.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.302(a).  The Veteran has since filed a claim for PTSD.  The Board is obligated to construe a claim for an acquired psychiatric disorder liberally and thus, the claim for post-traumatic stress disorder (PTSD) has been recharacterized as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim for a chronic acquired psychiatric disorder, including PTSD, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

As a final matter, the Board notes the RO denied a claim for obstructive sleep apnea in May 2009.  The Veteran was notified of the decision in the same month.  He filed an NOD in June 2009.  An SOC was issued in July 2010.  The Veteran filed an untimely substantive appeal in October 2010.  Therefore, the Board finds that the issue is not in appellate status.  

The issues of entitlement to service connection for a chronic acquired psychiatric disorder, including PTSD, (under a merits analysis) as well as the issues pertaining to the right eyebrow scar and TDIU, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence.  All relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  An April 2002 rating decision denied a claim for service connection for adjustment disorder finding that the condition either incurred in or was caused by the Veteran's active duty service; the Veteran did not appeal the decision.    

3.  Evidence received since the April 2002 rating decision was not previously submitted to agency decision makers, it is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a chronic acquired psychiatric disorder, including PTSD.  

4.  An April 2002 rating decision denied a claim of service connection for bilateral plantar fasciitis with fibromatosis finding that the service treatment records were negative for treatment or diagnosis of the claimed condition and that there was no evidence that the condition, diagnosed many years after service, was incurred in or caused by the Veteran's active duty service; the Veteran did not appeal the decision.  

5.  While evidence submitted since the April 2002 rating decision was not previously submitted to agency decision makers, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim (treatment or diagnosis of the condition during service or evidence that the condition is related to the Veteran's active duty service) or raise a reasonable possibility of substantiating the claim of entitlement to service connection for plantar fasciitis with fibromatosis.    


CONCLUSIONS OF LAW

1.  The evidence received since the final April 2002 rating determination is new and material with regard to the Veteran's claim for service connection for a chronic acquired psychiatric disorder, to include PTSD, and thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (2011); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the final April 2002 rating determination, wherein the RO denied the Veteran's claim of service connection for plantar fasciitis with fibromatosis, is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (2011); 38 C.F.R. §§ 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in August 2005 , February 2006, May 2007, February 2008, October 2008, and December 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO provided VCAA notice to the Veteran in August 2005 and February 2006, which was prior to the September 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

With regard to the claim for new and material evidence, as the Board is reopening the claim for a chronic acquired psychiatric disorder, including PTSD, and remanding for further development any further discussion of the VCAA is not necessary.

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the new and  material claim for service connection for plantar fasciitis with fibromatosis, to include the reasons for the prior denial.  The May 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 



Duty to Assist 

Furthermore, with regard to the plantar fasciitis issue, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, private treatment records, and statements of the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this issue and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  A VA examination is not necessary with respect to the claim for plantar fasciitis with fibromatosis as the claim is not being reopened.  38 C.F.R. § 3.159. 

With regard to the remaining issues, it is anticipated that actions directed in the remand section of this decision will remedy any duty to assist deficiencies. 

Criteria

The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Acquired Psychiatric Disorder

The Veteran seeks to reopen his claim of service connection for a chronic acquired psychiatric disorder, including PTSD, last denied by the RO in April 2002.  The record indicates that, in its April 2002 rating decision, the RO denied the claim for an adjustment disorder on the basis that there was no evidence of the condition in service.  The RO additionally found that there was no evidence that an adjustment disorder was either incurred in or caused by service.  

Of record at the time of the April 2002 rating decision was the Veteran's service treatment records, which show he was treated for an inadequate personality and immaturity in 1965.  These records also reflect the Veteran had been in several fights. The December 1965 separation examination showed the Veteran was diagnosed with an immature and emotionally unstable personality.  It was also noted he was the passive aggressive type. 

Service personnel records show the Veteran received multiple nonjudicial punishments for a variety of reasons, to include, but not limited to, reporting to duty late, disrespecting a senior officer, failing to obey a lawful order, and failure to go to his place of duty.  These records also show that the Veteran received a commendation for helping recover the Gemini II from the sea.  The Veteran was not recommended for reenlistment in December 1965 secondary to unfitness.

VA outpatient treatment records dated in November 2001 reveal the Veteran was diagnosed with an adjustment disorder.

Evidence submitted subsequent to the April 2002 rating decision includes statements of the Veteran, which contain the following reported stressors: being verbally and physically harassed by his Chief, to include having objects thrown at him; he was beaten by four black sailors; a male sailor made a pass at him, kissed his ear and grabbed his buttocks; and witnessing a plane crash where people died. 

VA outpatient treatment records show the Veteran was treated for depression, rule out anxiety disorder not otherwise specified (NOS), and a major depressive episode between 2006 and 2007.  There was no anxiety or PTSD found in March 2006.  The Veteran was diagnosed with depression NOS, in January 2008. 

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

As it appears that the new evidence suggests acquired psychiatric disorders which were not previously considered, it is arguable that such evidence is material, especially when considered in light of the overall record which does document some mental health symptoms during service.  Therefore, the claim of service connection for a chronic acquired psychiatric disorder is deemed to be reopened.  See 38 C.F.R. § 3.156(a).  

Plantar Fasciitis

The Veteran seeks to reopen his claim of service connection for plantar fasciitis with fibromatosis, last denied by the RO in April 2002.  The record indicates that, in its April 2002 rating decision, the RO denied the claim on the basis that there was no evidence of plantar fasciitis with fibromatosis in service.  The RO additionally found that the claimed condition was diagnosed many years after the Veteran was discharged from service and there was no evidence that plantar fasciitis with fibromatosis was either incurred in or caused by service.  

Of record at the time of the April 2002 rating decision was the Veteran's service treatment records, which were negative for treatment or diagnoses of plantar fasciitis with fibromatosis. 

Post-service, medical records dated in August 2001 show the Veteran sustained an injury in July 2001.  He was carrying boxes and fell backwards, banging his heels, and stretching his arches.  He complained of feet pain and was diagnosed with plantar fasciitis.

Podiatry records dated in November 2001 reveal the Veteran was diagnosed with traumatic plantar fasciitis secondary to injury in July 2001.  The provider opined that the fall in 2001 caused the plantar fasciitis. 

The evidence associated with the claims folder subsequent to the April 2002 rating decision includes VA outpatient treatment records dated between 2006 and 2007, which simply contain continued a diagnosis of plantar fasciitis in May 2006.  

The Veteran indicated in statements dated in 2007 and 2010 that his plantar fasciitis was caused by boondock shoes that did not fit properly in service.  The Veteran submitted no evidence in support of his allegations.

Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior contentions-that he has plantar fasciitis as a result of active duty service.  As such, the evidence received since 2002 is duplicative or cumulative of that on file prior to the last final RO decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran had plantar fasciitis during service or that any current condition may be related to such service.  With respect to the Veteran's own statements, to the effect that he has plantar fasciitis related to his military service, such evidence is cumulative and redundant of his earlier statements made prior to the April 2002 decision and accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In short, the additional evidence does not serve to suggest that any current plantar fasciitis with fibromatosis is causally related to active duty service.  Thus, on this record, new and material has not been to reopen the previously denied claim of service connection for plantar fasciitis with fibromatosis.   See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for a chronic acquired psychiatric disorder.  The appeal to this extent is allowed, subject to further development as addressed herein below.

New and material evidence has not been received to reopen the claim of service connection for bilateral plantar fasciitis with fibromatosis.  To this extent, the appeal is denied.


REMAND

The record shows that the Veteran failed to report for VA examinations in 2006 and 2007.  Such examinations are necessary to address the medical questions involved in this case.  In a September 2011 Appellant's Brief, the Veteran's representative essentially argues for new examinations, although the representative does acknowledge the prior failure to report.  The Board has considered proceeding with a decision on the merits without examinations since it appears that the Veteran has failed to cooperate.  However, the Veteran has continued to submit statements with regard to the issues, thus suggesting that he may in fact be actively pursuing the issue on appeal.  Under the circumstances, and given the medical questions which are involved, the Board believes it reasonable to grant the representative's request for new examinations.  The Board stresses to the Veteran, however, that he is under a duty to cooperate with the examinations which are being directed by VA to assist him with his appeal.  

The Veteran is further advised that when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Consideration of the TDIU issue is deferred since the outcome of the psychiatric disability issue and scar issue may impact the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The AMC/RO must specify for the examiner the stressor or stressors which have been corroborated, to include the rescue of Gemini II from the sea.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

     a)  Is a diagnosis of PTSD warranted?  If so, is it related to any corroborated stressor during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service, to include psychiatric symptoms noted during service?

A rationale should be furnished for all opinions.

2.  The Veteran should be scheduled for a VA scars examination to determine the current severity of the service-connected scar of the right eyebrow.  All examination findings should be reported to allow for application of VA rating criteria for scars. 

3.  After completion of the above and any other development the RO may deem necessary, the issues on appeal should be readjudicated under a merits analysis.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


